EXHIBIT 31.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER OF THE SHAW GROUP INC. PURSUANT TO 15U.S.C. SECTION7241, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 I, Brian K. Ferraioli, certify that: 1.I have reviewed this amended annual report on Form10-K/A for the fiscal year ended August31, 2012 (the “report”) of The Shaw Group Inc. (the “registrant”); 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/ Brian K. Ferraioli Brian K. Ferraioli Chief Financial Officer Date: December 21, 2012
